DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
Regarding claim 1, in response to applicant’s arguments that Beasley et al. (US 2013/0127605 A1), hereinafter Beasley, does not teach transmission line lengths between the one end and the other end of each line substantially equal to one fourth of a wavelength of the AC power, this is not persuasive because by broadest reasonable interpretation, in Figures 4 & 5 of Beasley, the transmission lines (50 & 51) are illustrated as part of a Wilkinson splitter “each having two (1/4) wavelength tracks of different width” (Para [0042], Beasley), the quarter wavelength tracks representing the lengths of the transmission lines (i.e. from one end to the other end of the transmission lines), thus the transmission line lengths between the one end and the other end of each line are each substantially equal to one fourth of a wavelength of the AC power, as required by the invention as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Freitas et al. (US 2019/0326785 A1), hereinafter Freitas, in view of Beasley.
	Regarding claim 1, Freitas discloses, in Figure 1, a wireless power transmission system comprising: 
	a power reception unit (100) configured to receive AC power (Para [0033], “RF voltage input (in this case the antenna 100)”);
	a first transmission line (100 to 205), one end of which is connected to the power reception unit
(Para [0033], “RF-to-DC converter 200 coupled at one end to an antenna 100”); 
	a splitting unit (205) configured such that one end of the splitting unit is connected to an other end of the first transmission line (205 to 100) and the splitting unit is split into at least one end of a second transmission line and one end of a third transmission line (Para [0047], “first planar transmission line 210a, 210b of each arm 207, 209 receives RF signals from the antenna 100”);
	a first rectification unit (220a) connected to an other end of the second transmission line (Para [0043], “first planar transmission line 210a, 210b of each arm 207, 209…guide the received RF signals to the rectifier 220a, 220b of each arm 207, 209”); and
	a second rectification unit (220b) connected to an other end of the third transmission line (Para [0043], “first planar transmission line 210a, 210b of each arm 207, 209…guide the received RF signals to the rectifier 220a, 220b of each arm 207, 209”);
	But fails to disclose wherein a transmission line length between the one end and the other end of the second transmission line and a transmission line length between the one end and the other end of the third transmission line are each substantially equal to one fourth of a wavelength of the AC power.
	However, Beasley discloses, in Figure 5A, wherein a transmission line length between the one end and the other end of the second transmission line (50) and a transmission line length between the one end and the other end of the third transmission line (51) are each substantially equal to one fourth of a wavelength of the AC power (Para [0042], “the signal splits equally through quarter wavelength lines 50, 51”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the transmission line length of Beasley in the transmission system of Freitas, to achieve the benefit of providing isolation between the two split parts and asymmetric structure to the system (Beasley, Para [0040] & [0042]).
	Regarding claim 2, Freitas in view of Beasley disclose the wireless power transmission system according to claim 1, and Beasley continues to disclose, in Figure 5A, wherein a characteristic impedance of the second transmission line (50) and a characteristic impedance of the third transmission line (51) are each approximately a square root of 2 times a characteristic impedance of the first transmission line (Para [0042], “P1 sees an impedance of 50 ohms. The signal splits equally through quarter wavelength lines 50, 51 at an impedance of approximately 72 ohms.”).
	Regarding claim 3, Freitas in view of Beasley disclose the wireless power transmission system according to claim 1, and Beasley continues to disclose, in Figure 5A, the system further comprising a resistor (Rbal) connected between the other end of the second transmission line (50 connected to P3) and the other of the third transmission line (Para [0042], “a balancing resistor at 100 ohms is connected between P2 and P3”).
	Regarding claim 4, Freitas in view of Beasley disclose the wireless power transmission system according to claim 1, and Freitas continues to disclose, in Figure 1, the first rectification unit and the second rectification unit (Para [0043], “rectifier 220a, 220b of each arm 207, 209”), but fails to disclose
the rectification units formed in a Cockcroft-Walton circuit configuration.
	However, Beasley discloses, in Figure 4, the rectification units (Para [0041], “power harvester 43 containing a rectifier”) formed in a Cockcroft-Walton circuit configuration (Para [0029], “the power harvester may include a Cockcroft Walton multiplier”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the Cockcroft-Walton multiplier of Beasley in the rectification units of Freitas, to achieve the benefit of obtaining the required output DC voltage from a small input voltage (Beasley, Para [0042] & [0044]).
	Regarding claim 8, Freitas in view of Beasley disclose the wireless power transmission system according to claim 1, and Freitas continues to disclose, in Figure 1, wherein the first rectification unit and the second rectification unit rectify the AC power into DC power (Para [0014], [0034], & [0043], “conversion of AC to DC of the RF-to-DC converter…RF-to-DC converter comprises two rectifying arms 207, 209…rectifier 220a, 220b of each arm 207, 209”).
	Regarding claim 9, Freitas in view of Beasley disclose the wireless power transmission system according to claim 1, and Freitas continues to disclose, in Figure 1, wherein the first rectification unit and the second rectification unit each include a diode (Para [0034], “rectifying elements suitable for use as rectifier 220a, 220b include semiconductor devices such as diodes”).
	Regarding claim 10, Freitas in view of Beasley disclose the wireless power transmission system according to claim 1, and Beasley continues to disclose wherein the AC power is carried by a microwave electromagnetic wave (Para [0006], “by harvesting ambient or directed RF energy by rectifying received
AC to DC”).
	Regarding claim 11, Freitas discloses, in Figures 1, a control method of controlling a wireless power transmission system, the wireless power transmission system comprising: 
	a power reception unit (100) configured to receive AC power (Para [0033], “RF voltage input (in this case the antenna 100)”); 
	a first transmission line (100 to 205), whose one end is connected to the power reception unit (Para [0033], “RF-to-DC converter 200 coupled at one end to an antenna 100”); 
	a splitting unit (205) configured such that one end of the splitting unit is connected to an other end of the first transmission line (205 to 100) and the splitting unit is split into at least one end of a second transmission line and one end of a third transmission line (Para [0047], “first planar transmission line 210a, 210b of each arm 207, 209 receives RF signals from the antenna 100”);
	a first rectification unit (220a) connected to an other end of the second transmission line (Para [0043], “first planar transmission line 210a, 210b of each arm 207, 209…guide the received RF signals to the rectifier 220a, 220b of each arm 207, 209”); and
	a second rectification unit (220b) connected to an other end of the third transmission line (Para [0043], “first planar transmission line 210a, 210b of each arm 207, 209…guide the received RF signals to the rectifier 220a, 220b of each arm 207, 209”);
	the control method comprising:
	receiving the AC power by the power reception unit (Para [0033], “RF voltage input (in this case the antenna 100)”); and 
	rectifying the received AC power into DC power by the first rectification unit and the second rectification unit (Para [0014], [0034], & [0043], “conversion of AC to DC of the RF-to-DC converter…RF-to-DC converter comprises two rectifying arms 207, 209…rectifier 220a, 220b of each arm 207, 209”).
	But fails to disclose wherein a transmission line length between the one end and the other end of the second transmission line and a transmission line length between the one end and the other end of the third transmission line are each substantially equal to one fourth of a wavelength of the AC power.
	However, Beasley discloses, in Figure 5A, wherein a transmission line length between the one end and the other end of the second transmission line (50) and a transmission line length between the one end and the other end of the third transmission line (51) are each substantially equal to one fourth of a wavelength of the AC power (Para [0042], “the signal splits equally through quarter wavelength lines 50, 51”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the transmission line length of Beasley in the transmission system of Freitas, to achieve the benefit of providing isolation between the two split parts and asymmetric structure to the system (Beasley, Para [0040] & [0042]).
	Regarding claim 12, Freitas discloses, in Figure 1, a non-transistory computer-readable storage medium storing instructions that, when executed by a computer, cause the computer to perform a control method on a wireless power transmission system, the wireless power transmission system
comprising:
	a power reception unit (100) configured to receive AC power (Para [0033], “RF voltage input (in this case the antenna 100)”);
	a first transmission line (100 to 205), whose one end is connected to the power reception unit (Para [0033], “RF-to-DC converter 200 coupled at one end to an antenna 100”);
	a splitting unit (205) configured such that one end of the splitting unit is connected to an other end of the first transmission line (205 to 100) and the splitting unit is split into at least one end of a second transmission line and one end of a third transmission line (Para [0047], “first planar transmission line 210a, 210b of each arm 207, 209 receives RF signals from the antenna 100”);
	a first rectification unit (220a) connected to an other end of the second transmission line (Para [0043], “first planar transmission line 210a, 210b of each arm 207, 209…guide the received RF signals to the rectifier 220a, 220b of each arm 207, 209”); and
	a second rectification unit (220b) connected to an other end of the third transmission line (Para [0043], “first planar transmission line 210a, 210b of each arm 207, 209…guide the received RF signals to the rectifier 220a, 220b of each arm 207, 209”);
	the control method comprising:
	receiving the AC power by the power reception unit (Para [0033], “RF voltage input (in this case the antenna 100)”); and
	rectifying the received AC power into DC power by the first rectification unit and the second rectification unit (Para [0014], [0034], & [0043], “conversion of AC to DC of the RF-to-DC converter…RF- to-DC converter comprises two rectifying arms 207, 209…rectifier 220a, 220b of each arm 207, 209”).
	But fails to disclose wherein a transmission line length between the one end and the other end of the second transmission line and a transmission line length between the one end and the other end of the third transmission line are each substantially equal to one fourth of a wavelength of the AC power.
	However, Beasley discloses, in Figure 5A, wherein a transmission line length between the one end and the other end of the second transmission line (50) and a transmission line length between the one end and the other end of the third transmission line (51) are each substantially equal to one fourth of a wavelength of the AC power (Para [0042], “the signal splits equally through quarter wavelength lines 50, 51”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the transmission line length of Beasley in the transmission system of
Freitas, to achieve the benefit of providing isolation between the two split parts and asymmetric
structure to the system (Beasley, Para [0040] & [0042]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Freitas in view of Beasley as applied to claims 1-4 & 8-12 above, and further in view of Takahashi et al. (US 2017/0098963 A1), hereinafter Takahashi.
	Regarding claim 5, Freitas in view of Beasley disclose the wireless power transmission system according to claim 1, and Freitas continues to disclose, in Figure 1, the first rectification unit and the second rectification unit (Para [0043], “rectifier 220a, 220b of each arm 207, 209”), but fails to disclose
the system further comprising a charging unit for charging electric power,
	wherein the power obtained as a result of the rectification is used to charge the charging unit.
	However, Takahashi discloses, in Figure 1, the system further comprising a charging unit for charging electric power (Para [0041], “device 300 includes the battery 310”),
	wherein the power obtained as a result of the rectification is used to charge the charging unit (Para [0041], “the battery 310 is charged by the DC power output from the rectifier circuit 230”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the charging unit of Takahashi in the transmission system of Freitas and Beasley, to achieve the benefit of increasing efficiency of the transmission system as “power supply through the wireless power transmission under a low power condition with low efficiency can be avoided” (Takahashi, Para [0058]).
	Regarding claim 6, the combination of Freitas, Beasley, and Takahashi disclose the wireless power transmission system according to claim 5, and Takahashi continues to disclose, in Figure 3, the system further comprising a drive unit (240) and a control unit (250), 
	wherein the control unit controls the drive unit by using the power charged in the charging unit (Abstract, “the control circuit controls the switching circuit to disconnect the rectifier circuit from the load and connect the load to the battery if the DC power is less than or equal to a power threshold value, and drive the load by the DC power charged in the battery”).
	Regarding claim 7, the combination of Freitas, Beasley, and Takahashi disclose the wireless power transmission system according to claim 5, and Takahashi continues to disclose, in Figure 3, wherein the charging unit includes a capacitor (Para [0135], “the battery 310 is a power storage device, such as a battery or a capacitor”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896